 

Exhibit 10.1

 

Execution Version

 

EXCHANGE AGREEMENT 



 

This EXCHANGE AGREEMENT (including the schedules, annexes and exhibits hereto,
this “Agreement”), dated as of June 24, 2020, is entered into by and between
AdaptHealth Corp., a Delaware corporation (the “Company”), and Deerfield Private
Design Fund IV, L.P., a Delaware limited partnership (the “Holder”).

 

RECITALS:

 

A.            The Holder owns 17,179,888 shares (the “Owned Common Shares”) of
Class A common stock, par value $0.0001 per share (the “Class A Common Stock”),
and warrants (the “Warrants”) to purchase an additional 2,474,314 shares of
Class A Common Stock, in each case, which are held of record as of the date
hereof set forth on Schedule A hereto.

 

B.            As an inducement to the Holder’s willingness to enter into the
Voting Agreement (as defined in the Letter Agreement (as defined below)), the
Holder and the Company entered into a letter agreement, dated as of May 25, 2020
(the “Letter Agreement”), pursuant to which the Holder and the Company agreed,
among other things, to negotiate and enter into an agreement that provides for
the exchange of the Owned Common Shares other than a number of Owned Common
Shares equal to 4.5% of the outstanding shares of Class A Common Stock as of the
date of the closing of such exchange, and after giving effect to the Exchange
(as defined below), for shares of a newly-designated class of the Company’s
preferred stock.

 

C.            The board of directors of the Company (the “Board of Directors”)
has authorized the creation of a new series of preferred stock denominated as
Series B-1 Convertible Preferred Stock (the “Series B-1 Preferred Stock”) with
the preferences, rights and limitations described in the Certificate of
Designation of Preferences, Rights and Limitations of the Series B-1 Preferred
Stock, in the form attached hereto as Exhibit A (the “Certificate of
Designation”).

 

D.            As contemplated by the Letter Agreement, pursuant to this
Agreement (and subject to the terms and conditions hereof), the Holder will
exchange 15,810,547 of the Owned Common Shares (the “Exchanged Common Shares”)
for an aggregate of 158,105.47 shares (the “Preferred Shares”) of Series B-1
Preferred Stock, which Preferred Shares shall be convertible from time to time
by the holder thereof into shares of Class A Common Stock (the “Conversion
Shares”) in accordance with the Certificate of Designation.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

 

Article I.
exchange; closing

 

Section 1.01.     Exchange. Upon the terms, and subject to the satisfaction (or
waiver) of the conditions set forth in Article IV, at the Closing, the Holder
and the Company hereby agree to exchange the Exchanged Common Shares for
Preferred Shares (the “Exchange”).

 



 

 

 

Section 1.02.     Closing and Settlement.

 

(a)            Subject to the satisfaction (or waiver) of the conditions set
forth in Article IV, the closing of the Exchange (the “Closing”) shall occur on
the date hereof. At the Closing,

 

(i)            the Holder shall deliver or cause to be delivered to the Company
the Exchanged Common Shares to the Company, free and clear of any mortgage,
lien, pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim, limitation or restriction thereto
(collectively, “Liens”) other than Permitted Liens (as defined below); and

 

(ii)            (A) the Company shall issue to the Holder or its designee the
Preferred Shares, and (B) the Company shall deliver to the Holder (or its
designee) stock certificates, duly executed on behalf of the Company,
representing the Preferred Shares. In addition to any contractual restrictions
or lock-up agreements to which such Holder may be a party, the Preferred Shares
will be subject to the same restrictions on transferability, if any, as the
Conversion Shares.

 

(b)            Effective as of the date of the Closing (the “Closing Date”),
(i) the Holder shall be deemed for all corporate purposes to have become the
legal, beneficial and record holder of the Preferred Shares entitled to exercise
all rights (including conversion rights) as a holder thereof and (ii) the
Exchanged Common Shares shall be deemed cancelled and retired, in each case,
without any further action by any party.

 

(c)            Effective upon the Closing, the Holder shall, automatically and
irrevocably, without any further action by any party, surrender all voting
rights in respect of the Exchanged Common Shares (but not, for the avoidance of
doubt, any other Owned Common Shares, any Conversion Shares that are issued
following the Closing upon conversion of any Preferred Shares or other
securities held by the Holder as of the Closing Date). From and after the
Closing, (i) the Holder shall not vote, and shall not be entitled to vote, any
of the Exchanged Common Shares at any meeting of stockholders, or in connection
with any written consent of stockholders, with respect to any matter and
(ii) the Exchanged Common Shares shall not be considered present or entitled to
vote or otherwise accounted for in connection with any meeting or vote that
occurs following the Closing (including for purposes of determining the presence
or absence of a quorum or the minimum vote required to approve any matter)
regardless of whether the record date in respect of such meeting or written
consent preceded the date of this Agreement. Other than as set forth in the
Company’s Definitive Proxy Statement on Schedule 14A filed with the Securities
and Exchange Commission (“SEC”) on April 29, 2020 with respect to the Company’s
annual meeting of stockholders (the “2020 Annual Meeting”), the Company
acknowledges and confirms that it has not set a record date for any special
meeting or any other meeting of stockholders (or for purposes of determining
stockholders entitled to consent to any matter in writing), and covenants and
agrees to use its commercially reasonable efforts to re-set the record date for
the 2020 Annual Meeting for a date that occurs after the Closing Date.

 



2

 

 

Section 1.03.     Existing Agreements.

 

(a)            Notwithstanding anything to the contrary contained herein, the
Preferred Shares issued in the Exchange, and the Conversion Shares issuable upon
the conversion thereof, shall be entitled to the rights, privileges and
benefits, and shall remain subject to the limitations, applicable to the
Exchanged Common Shares pursuant to the Registration Rights Agreement (as
defined below), as amended by the RRA Amendment (as defined below). The Company
acknowledges and agrees that the Registration Statement (as defined in the
Registration Rights Agreement) previously filed with, and declared effective by,
the SEC, covering the resale of (among other shares) the Exchanged Common Shares
will cover the resale by the Holder of the Conversion Shares, and that the
Company will take such actions, including filing supplements to the prospectus
included in such Registration Statement, as shall be necessary to ensure that
such Registration Statement remains effective and available for the resale of
the Conversion Shares (for the avoidance of doubt, in addition to the Retained
Shares) in accordance with (and without limiting the Company’s obligations
under) the Registration Rights Agreement (as amended by the RRA Amendment).
Without limiting the foregoing, the Company agrees to file with the SEC such a
prospectus supplement on or before 8:00 a.m. (New York City time) on June 29,
2020.

 

(b)            Consistent with the Subscription Agreement (as defined below),
the Holder acknowledges that, during the period commencing on the Closing Date
and ending on August 8, 2020, the Holder (i) will not Transfer (as defined in
the Subscription Agreement), (ii) make any short sale of, grant any option for
the purchase of, or (iii) enter into any hedging or similar transaction with the
same economic effect as a Transfer with respect to, a number of Retained Shares,
Preferred Shares and Conversion Shares in excess of the Nine-Month Permitted
Transfer Amount. “Nine-Month Permitted Transfer Amount” means an aggregate
number of Retained Shares, Conversion Shares and Preferred Shares (on an “as
converted” basis, without giving effect to the 4.9% Cap) equal to 7,179,888
shares of Class A Common Stock (subject to appropriate adjustment for any
subdivision of outstanding shares of Class A Common Stock (by any stock split,
stock dividend, recapitalization or otherwise), combination of outstanding
shares of Common Stock (by consolidation, combination, reverse stock split or
otherwise), reclassification or other similar transaction of such character that
outstanding shares of Class A Common Stock shall be changed into or become
exchangeable for a larger or smaller number of shares).

 



3

 

 

Article II. 

REPRESENTATIONS AND WARRANTIES

 

Section 2.01.     Representations and Warranties of the Holder. The Holder
hereby represents and warrants to the Company as of the date of this Agreement
and as of the Closing Date as follows:

 

(a)            Incorporation and Authority. The Holder is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization. The Holder has all requisite corporate or other applicable
organizational power to (i) enter into, consummate the transactions contemplated
by, and carry out its obligations under this Agreement, and (ii) own, lease and
operate its properties and carry on its business as it is now being conducted
and is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified, except for any failure under clause
(ii) that would not, individually or in the aggregate, reasonably be expected to
adversely affect the Holder’s ability to perform its obligations under this
Agreement or consummate the transactions contemplated hereby on a timely basis.
The execution and delivery by the Holder of this Agreement and the RRA Amendment
and the consummation by the Holder of the transactions contemplated by this
Agreement and the RRA Amendment have been duly authorized by all requisite
corporate or other similar organizational action on the part of the Holder. This
Agreement has been, and the RRA Amendment will be, duly executed and delivered
by the Holder. Assuming due authorization, execution and delivery by the other
parties hereto, this Agreement constitutes, and the RRA Amendment will
constitute, the legal, valid and binding obligation of the Holder, enforceable
against it in accordance with its terms, subject in each case to the effect of
any applicable bankruptcy, reorganization, insolvency, moratorium or similar
Laws now or hereafter in effect relating to or affecting creditors’ rights and
remedies generally and subject, as to enforceability, to the effect of general
equitable principles (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(b)            Non-Contravention.

 

(i)            Neither the execution, delivery and performance by the Holder of
this Agreement or the RRA Amendment, nor the consummation of the transactions
contemplated hereby or thereby, nor compliance by the Holder with any of the
provisions hereof or thereof, will (A) violate, conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any Lien
upon any of the properties or assets of the Holder under any of the terms,
conditions or provisions of (i) its governing instruments or (ii) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Holder is a party or by which it may be
bound, or to which the Holder or any of the properties or assets of the Holder
may be subject, or (B) subject to compliance with the statutes and regulations
referred to in the next paragraph, violate any Law, statute, ordinance, rule or
regulation, permit, concession, grant, franchise or any judgment, ruling, order,
writ, injunction or decree applicable to the Holder or any of their respective
properties or assets, except in the case of clauses (A)(ii) and (B) for such
violations, conflicts and breaches as would not reasonably be expected to
materially and adversely affect the Holder’s ability to perform its respective
obligations under this Agreement or consummate the transactions contemplated
hereby on a timely basis.

 

(ii)            Other than filings with the SEC which may be required under
Section 16, Section 13(d) or Section 13(f) of the Securities and Exchange Act of
1934, as amended (the “Exchange Act”) on the part of the Holder and other
persons that may be deemed to beneficially own the Exchanged Common Shares or
the Preferred Shares, no notice to, registration, declaration or filing with,
exemption or review by, or authorization, order, consent or approval of, any
Governmental Entity (as defined below), nor expiration or termination of any
statutory waiting period, is necessary for the consummation by the Holder of the
transactions contemplated by this Agreement.

 



4

 

 

(c)            Ownership of the Exchanged Common Shares. The Holder owns
beneficially (as such term is defined in Rule 13d-3 under the Exchange Act) all
of the Exchanged Common Shares free and clear of all Liens, other than Permitted
Liens. The record holder of the Exchanged Common Shares, which are held of
record as of the date hereof as set forth on Schedule A hereto, and Warrants to
purchase an additional 2,474,314 shares of Class A Common Stock. Except pursuant
to this Agreement and the Voting Agreement, there are no options, warrants or
other rights, agreements, arrangements or commitments of any character to which
the Holder is a party relating to the pledge, disposition or voting of any of
the Exchanged Common Shares with respect to or otherwise affecting the matters
covered herein and there are no voting trusts or voting agreements with respect
to the Exchanged Common Shares with respect to or otherwise affecting the
matters covered herein. Upon delivery of the Exchanged Common Shares to the
Company, the Holder will convey, or cause to be conveyed, to the Company good,
valid and marketable title to the Exchanged Common Shares, free and clear of all
Liens other than Permitted Liens.

 

(d)            Securities Law Matters.

 

(i)            The Holder acknowledges that the Preferred Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
or under any state securities Laws. The Holder (A) has such knowledge and
experience in financial and business matters and in investments of this type
that it is capable of evaluating the merits and risks of its investment in the
Preferred Shares and of making an informed investment decision, (B) is an
institutional “accredited investor” (as that term is defined by Rule 501 of the
Securities Act) or is a “qualified institutional buyer” (as that term is defined
in Rule 144A of the Securities Act) and (C) can bear the economic risk of (x) an
investment in the Preferred Shares indefinitely and (y) a total loss in respect
of such investment.

 

(ii)            The Holder acknowledges and agrees that the Holder has had the
opportunity to review the all forms, reports, prospectuses, proxy statements and
documents (together with all amendments thereof and supplements thereto)
required to be filed by it with the SEC since February 15, 2018 and the Holder
has received such information as it deems necessary in order to make an
investment decision with respect to the Preferred Shares. The Holder represents
and agrees that the Holder and the Holder’s professional advisor(s), if any,
have had the full opportunity to ask such questions, receive such answers and
obtain such information as the Holder and the Holder’s professional advisor(s),
if any,

have deemed necessary to make an investment decision with respect to the
Preferred Shares. Notwithstanding anything to the contrary contained herein,
neither any such review nor any due diligence investigation conducted by the
Holder or its advisors, if any, or its representatives shall modify, amend or
otherwise affect the Holder’s right to rely on the representations, warranties
and covenants of the Company contained in this Agreement.

 

(iii)            The Holder understands that the Preferred Shares are being
issued to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities Laws and that the
Company is relying in part upon the truth and accuracy of, and Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Holder set forth herein in order to determine the
availability of such exemptions.

 



5

 

 

(e)            Brokers and Finders. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the consummation of the transactions contemplated by this Agreement based
upon arrangements made by or on behalf of the Holder.

 

Section 2.02.    Representations and Warranties of the Company. The Company
hereby represents and warrants to the Holder as of the date of this Agreement
and as of the Closing Date as follows:

 

(a)            Incorporation and Authority.

 

(i)             The Company is duly organized, validly existing and in good
standing under the Laws of the State of Delaware. The Company has all requisite
corporate or other applicable organizational power to (i) enter into, consummate
the transactions contemplated by, and carry out its obligations under this
Agreement, the Certificate of Designation, the RRA Amendment and each other
agreement, document, instrument, schedule or certificate contemplated by this
Agreement to be executed by the Company in connection with or as a condition to
the Holder’s obligation to consummate the transactions contemplated hereunder
(the “Ancillary Documents”), and (ii) own, lease and operate its properties and
carry on its business as presently conducted, and the Company is duly qualified
to do business and is in good standing in all jurisdictions where its ownership
or leasing of property or the conduct of its business requires it to be so
qualified, except for any failure under clause (ii) that would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect (as defined below).

 

(ii)            The execution and delivery by the Company of this Agreement and
each Ancillary Document, and the consummation by the Company of the transactions
contemplated by this Agreement and the Ancillary Documents have been duly
authorized by all requisite corporate or other similar organizational action on
the part of the Company. Without limiting the foregoing, no stockholder approval
is required in connection with the execution and delivery of this Agreement or
any Ancillary Document, or the consummation of the transactions contemplated
hereby or thereby (including the issuance of the Preferred Shares and all of the
Conversion Shares issuable upon conversion thereof), including any stockholder
approval that would be necessary to remain in compliance with the rules of the
Nasdaq Stock Market LLC (“Nasdaq”) or required under the rules and regulations
of the SEC or the General Corporation Law of the State of Delaware. This
Agreement has been, and each Ancillary Document will be, duly executed and
delivered by the Company. Assuming due authorization, execution and delivery by
the other parties hereto, this Agreement constitutes, and each of the Ancillary
Documents will constitute, the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, subject in each case to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium or similar Laws now or hereafter in
effect relating to or affecting creditors’ rights and remedies generally and
subject, as to enforceability, to the effect of general equitable principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 



6

 

 

(iii)           Neither the execution and delivery by the Company of this
Agreement and each Ancillary Document, nor the consummation of the transactions
contemplated hereby or thereby, nor compliance by the Company with any of the
provisions hereof or thereof will (a) violate or conflict with the
organizational documents of the Company, (b) conflict with or violate any Law
applicable to the Company or by which any of its properties or assets is bound
or subject or (c) result in any breach of, or constitute a default (or event
which, with the giving of notice or lapse of time or both, would constitute a
default) under, or give to any person any rights of termination, acceleration or
cancellation of or result in the creation of any lien on any of the assets or
properties of the Company, any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which the Company
or any of its subsidiaries is a party or by which any of them or any of their
respective properties or assets is bound or subject, except, in the case of
clauses (b) and (c), for any such conflicts, violations, breaches, defaults,
terminations, accelerations, cancellations or creations as, individually or in
the aggregate, would not reasonably be expected to have a Company Material
Adverse Effect. The execution and delivery of this Agreement and the issuance
(directly or indirectly) of Preferred Shares and the Conversion Shares is not,
and will not be, subject to, or trigger, any preemptive rights, rights of first
refusal, rights of first offer, notice rights, approval/consent rights, voting
rights, review rights or similar rights of any third party and will not trigger
any price reset or anti-dilution rights. No consent or approval of OEP AHCO
Investment Holdings, LLC, One Equity Partners VII, L.P. or any of their
respective Affiliates is necessary for the consummation of the transaction
contemplated by this Agreement and the Ancillary Documents in accordance with
the terms hereof and thereof, except to the extent that such consent has already
been obtained and has not been revoked.

 

(iv)            Except for the filing of the Announcing Form 8-K (as defined
below), compliance with any applicable state securities or blue sky laws, the
filing of the Certificate of Designation with the Secretary of State of the
State of Delaware and the filings required by the Registration Rights Agreement,
no consent or approval of, or filing or registration with, any Governmental
Entity is necessary for the execution, delivery and performance by the Company
of this Agreement or the Ancillary Documents, other than such other consents,
approvals, filings or registrations that, if not obtained, made or given, would
not, individually or in the aggregate, be material to the Company and its
subsidiaries, taken as a whole.

 

(b)            Sale of Securities. Based in part on the Holder’s representations
in Section 2.01, the exchange of the Preferred Shares for the Conversion Shares
is exempt from the registration and prospectus delivery requirements of the
Securities Act and the rules and regulations promulgated thereunder. Without
limiting the foregoing, neither the Company nor, to the Knowledge (as defined
below) of the Company, any other person authorized by the Company to act on its
behalf, has engaged in a general solicitation or general advertising (within the
meaning of Regulation D of the Securities Act) of investors with respect to
offer or sales of the Preferred Shares or the Conversion Shares, and neither the
Company nor, to the Knowledge of the Company, any person acting on its behalf,
has made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would cause the offering or issuance of the
Preferred Shares under this Agreement or the Conversion Shares under the
Certificate of Designation to be integrated with prior offerings by the Company,
and the Company covenants and agrees that, following the date hereof, it will
not take any action or steps that would cause the offering or issuance of the
Preferred Shares under this Agreement or the Conversion Shares under the
Certificate of Designation to be integrated with other offerings, in each case,
for purposes of (i) the Securities Act that would result in any applicable
exemption from registration under the Securities Act not being available for the
offer, sale or issuance of the Preferred Shares or the Conversion Shares or
(ii) the stockholder approval provisions of Nasdaq. Neither the Company nor any
other person acting on its behalf has paid any commission or remuneration that
would render the exemption from registration under Section 3(a)(9) under the
Securities Act unavailable in connection with the issuance of the Preferred
Shares or any Conversion Shares. The Company acknowledges and agrees that, for
purposes of Rule 144 under the Securities Act, to the Company’s knowledge, the
Holder’s holding period for the Preferred Shares and any Conversion Shares shall
be deemed to have commenced on the date the Holder acquired the Exchanged Common
Shares from the Company or an affiliate of the Company.

 



7

 

 

(c)            Shares. The Preferred Shares to be delivered to the Holder
hereunder and the Conversion Shares have been duly authorized and, when issued
pursuant to this Agreement or the Certificate of Designation, as applicable,
shall be validly issued, fully paid and non-assessable and not subject to
pre-emptive rights created by statute, the Amended and Restated Bylaws of the
Company (as amended or modified from time to time prior to the date hereof, the
“Bylaws”) or the Second Amended and Restated Certificate of Incorporation of the
Company (as amended or modified from time to time prior to the date hereof, the
“Certificate of Incorporation”) or any contract to which the Company is a party
or is otherwise bound. As of the Closing Date, the Company shall have the right,
authority and power to sell, assign and transfer the Preferred Shares and any
Conversion Shares to the Holder. Upon delivery of such Preferred Shares and any
Conversion Shares to the Holder, the Holder shall acquire good, valid and
marketable title to the Preferred Shares or Conversion Shares, as applicable,
free and clear of all Lien, other than Permitted Liens. The Company has reserved
from its duly authorized capital stock 15,810,547 shares of Class A Common Stock
for issuance hereafter upon conversion of the Preferred Shares.

 

(d)            Capitalization.

 

(i)            The total number of shares of all classes of capital stock which
the Company is authorized to issue is 250,000,000 shares, which consists of
(a) 245,000,000 shares of common stock, par value $0.0001 per share (“Common
Stock”), which Common Stock consists of (i) 210,000,000 shares of Class A Common
Stock and (ii) 35,000,000 shares of Class B Common Stock, par value $0.0001 per
share (“Class B Common Stock”), and (b) 5,000,000 shares of preferred stock, par
value $0.0001 per share (“Preferred Stock”), of which 185,000 shares of
Preferred Stock are authorized as Series B-1 Preferred Stock. As of the close of
business on June 15, 2020 (the “Capitalization Date”), there were 46,217,170
shares of Class A Common Stock outstanding, 28,508,750 shares of Class B Common
Stock outstanding and no shares of Preferred Stock outstanding. As of the close
of business on the Capitalization Date, (i) 2,905,179 shares of Class A Common
Stock remained available for issuance pursuant to the AdaptHealth Corp. 2019
Stock Incentive Plan (the “Stock Plan”), (ii) options to purchase 3,464,001
shares of Class A Common Stock (“Company Stock Options”) pursuant to the Stock
Plan were outstanding, (iii) 1,572,203 unvested shares of Class A Common Stock
granted pursuant to the Stock Plan were outstanding (together with the Company
Stock Options, the “Company Stock Awards”), (iv)  1,000,000 shares of Class A
Common Stock remained available for issuance pursuant to the AdaptHealth 2019
Employee Stock Purchase Plan and (v) public and private Warrants to acquire
7,946,237 shares of Class A Common Stock were outstanding. All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued
and are fully paid, nonassessable and free of preemptive or similar rights. From
the Capitalization Date through and as of the date of this Agreement, no other
shares of Common Stock or Preferred Stock have been issued other than shares of
Common Stock issued in respect of the exercise of Company Stock Options or grant
or payment of Company Stock Awards in the ordinary course of business. The
Company does not have outstanding stockholder purchase rights or “poison pill”
or any similar arrangement in effect.

 



8

 

 

(ii)            No bonds, debentures, notes or other indebtedness having the
right to vote (or convertible into or exchangeable for, securities having the
right to vote) on any matters on which the stockholders of the Company may vote
(“Voting Debt”) are issued and outstanding. Except (i) pursuant to any cashless
exercise provisions of any Company Stock Options or pursuant to the surrender of
shares to the Company or the withholding of shares by the Company to cover tax
withholding obligations under Company Stock Options or Company Stock Awards,
(ii) for the Warrants and (iii) as set forth in Section 2.02(d)(i), the Company
does not have and is not bound by any outstanding options, preemptive rights,
rights of first offer, warrants, calls, commitments or other rights or
agreements calling for the purchase, sale or issuance of, or securities or
rights convertible into, or exchangeable for, any shares of Common Stock or any
other equity securities of the Company or Voting Debt or any securities
representing the right to purchase or otherwise receive any shares of capital
stock of the Company (including any rights plan or agreement).

 

(e)            Brokers and Finders. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the consummation of the transactions contemplated by this Agreement based
upon arrangements made by or on behalf of the Company or its Affiliates.

 

(f)            Anti-Takeover Provisions. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
“control share acquisition”, “interested stockholder”, “business combination”,
“fair price”, “moratorium”, or other similar anti-takeover provision under the
Certificate of Incorporation, Bylaws or other organizational documents or the
Laws of the State of Delaware which is applicable to the Holder as a result of
the consummation of the transactions contemplated by this Agreement and the
Ancillary Documents in the manner contemplated hereby and thereby, including,
without limitation, the Company’s issuance of the Preferred Shares and the
Conversion Shares and the Holder’s ownership of the Preferred Shares and the
Conversion Shares.

 

(g)            Investment Company Status. Neither the Company nor any of its
subsidiaries in an “investment company,” and, to the Company’s Knowledge,
neither the Company nor any of its subsidiaries is a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

 



9

 

 

(h)            Certificate of Designation. The Series B-1 Certificate of
Designation has been filed with the Secretary of State of the State of Delaware,
has become effective and has not have been rescinded or revoked.

 

Article III.
COVENANTS

 

Section 3.01.     Reservation of Shares. On and after the date hereof, the
Company shall at all times reserve and keep available, free of preemptive or
similar rights, a sufficient number of shares of Common Stock for the purpose of
enabling the Company to issue all of the Conversion Shares pursuant to the
Certificate of Designation (without regard to the 4.9% Cap (as defined in the
Certificate of Designation)).

 

Section 3.02.     Certain Stockholders’ Rights Plans. At any time that any
Preferred Shares or Conversion Shares remain outstanding, the Company shall not
adopt any stockholder rights agreement, “poison pill” or similar anti-takeover
agreement or plan that is applicable to the Holder unless the Company has
excluded the Holder from the definition of “acquiring person” (or such similar
term) as such term is defined in such anti-takeover agreement to the extent of
the Holder’s beneficial ownership of Preferred Stock or Common Stock owned as of
the date any such agreement or plan is adopted by the Company.

 

Section 3.03.     Blue Sky Filings. The Company shall make all filings, if any,
under applicable securities or “Blue Sky” Laws of the states of the United
States as shall be necessary in connection with the offering and sale of the
Preferred Shares and the Conversion Shares.

 

Section 3.04.     Listing. At or prior to the Closing, the Company shall use its
reasonable efforts to cause Nasdaq to have completed its review of a “Listing of
Additional Shares Notification Form” for listing of the Conversion Shares on the
Nasdaq Capital Market (“Nasdaq CM”). From time to time following the Closing
Date, in the event the number of Conversion Shares into which the Preferred
Shares are convertible increases under the Certificate of Designation, the
Company shall, as necessary to maintain the listing of the Conversion Shares,
apply to cause the number of Conversion Shares issuable upon conversion of the
then outstanding Preferred Shares to be listed on the Nasdaq CM.

 

Section 3.05.     Disclosure. On or prior to June 26, 2020, the Company shall
file with the SEC one or more Forms 8-K describing the terms of the transactions
contemplated by this Agreement and the Ancillary Documents, and including as
exhibits to such Form(s) 8-K this Agreement, the form of Series B-1 Certificate
of Designation and the form of RRA Amendment, without redaction (including all
schedules, exhibits, appendices hereto and thereto) (such Form or Forms 8-K,
collectively, the “Announcing Form 8-K”).

 

Section 3.06.     Undertaking.  The Holder undertakes that it will only sell or
otherwise transfer the Conversion Shares pursuant to either registration under
the Securities Act or an exemption therefrom, and that if the Conversion Shares
are sold pursuant to a registration statement, they will be sold in compliance
with the plan of distribution set forth therein.  The Company acknowledges and
agrees that the foregoing undertaking constitutes the Undertaking (as defined in
the Certificate of Designation) and that no additional Undertaking by or on
behalf of the Holder shall be required (i) to satisfy clause (A) of the
definition of “Unrestricted Conditions” under the Certificate of Designation or
(ii) for purposes of Section 6(d)(iii) of the Certificate of Designation so long
as this Undertaking remains in effect.

 



10

 

 

Article IV.
CONDITIONS PRECEDENT.

 

Section 4.01.     Conditions to the Company’s and Holder’s Obligations. The
obligations of the Holder, on the one hand, and the Company, on the other hand,
to consummate the Exchange and effect the Closing are subject to the
satisfaction at the Closing of the following condition: no temporary restraining
order, preliminary or permanent injunction or other judgement or order issued by
any Governmental Entity shall have been issued, and no Law shall be in effect,
restraining, enjoining, making illegal or otherwise prohibiting the consummation
of the transactions contemplated by this Agreement.

 

Section 4.02.     Conditions to the Company’s Obligations. The obligation of the
Company to consummate the Exchange and effect the Closing is subject to the
satisfaction at or prior to the Closing of the following conditions:

 

(a)            The Holder shall have delivered to the Company at the Closing the
deliverables set forth in Section 1.02(a)(i); and

 

(b)            The representations and warranties of the Holder contained in
Section 2.01 shall be true and correct as of the date when made and as of the
Closing Date as though made as of such date (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects as of such date), except where the failure of such
representations and warranties to be so true and correct would not, individually
or in the aggregate, reasonably be expected to materially impair or delay the
Holder’s ability to perform or comply with its obligations under this Agreement
or to consummate the transactions contemplated hereby, and the Holder shall have
in all material respects performed, satisfied and complied with the covenants,
agreements and conditions required hereunder to be performed, satisfied or
complied with by the Holder at or prior to the Closing Date.

 

Section 4.03.     Conditions to the Holder’s Obligations. The obligation of the
Holder to consummate the Exchange and effect the Closing is subject to the
satisfaction at or prior to the Closing of the following conditions:

 

(a)            The Company shall have delivered to the Holder at the Closing the
deliverables set forth in Section 1.02(a)(ii);

 

(b)            The representations and warranties of the Company contained in
Section 2.02 (disregarding all qualifications as to materiality set forth
therein) shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made as of such date (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date), and the Company shall have in all material
respects performed, satisfied and complied with the covenants, agreements and
conditions required hereunder to be performed, satisfied or complied with by the
Holder at or prior to the Closing Date;

 



11

 

 

 

(c)            The Company shall have delivered to the Holder a copy of the
Certificate of Designations that has been filed with the Secretary of State of
the State of Delaware;

 

(d)            The Holder (or their counsel) shall have received customary legal
opinions from Willkie Farr & Gallagher LLP, as counsel to the Company,
containing the opinions substantially in the form set forth in Schedule B;

 

(e)            Nasdaq shall have completed its review of a “Listing of
Additional Shares Notification Form” for listing of the Conversion Shares on the
Nasdaq Capital Market; and

 

(f)            The Registration Rights Agreement shall have been amended as set
forth in Exhibit B (the “RRA Amendment”), and the Holder shall have received
evidence reasonably satisfactory to the Holder that RRA Amendment shall have
been adopted by the Company and the holders of a majority of the Registrable
Securities (as defined in the Registration Rights Agreement).

 

Article V.
MISCELLANEOUS

 

Section 5.01.     Entire Agreement. This Agreement constitutes the entire
agreement, and supersedes all other prior and contemporaneous agreements and
understandings, both oral and written (including the Letter Agreement), among
the Holder and the Company with respect to the subject matter hereof.

 

Section 5.02.     Amendments and Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by the Company and the
Holder. No waiver of any breach or default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent breach or default or a waiver
of any other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.

 

Section 5.03.     Successors and Assigns. All of the covenants and provisions of
this Agreement by or for the benefit of the Holder or the Company shall bind and
inure to the benefit of their respective successors and permitted assigns. No
party hereunder may assign its rights or obligations hereunder without the prior
written consent of the other parties hereto, except that the Holder may assign
its rights hereunder to any Related Fund and/or to any assignee or transferee of
Preferred Shares or Conversion Shares; provided, that no such assignment shall
relieve the Holder of its obligations hereunder. “Related Fund” means any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as the Holder.

 

Section 5.04.     Counterparts; Effectiveness. This Agreement and any amendment
hereto may be executed and delivered in any number of counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. In the event that any signature to this
Agreement or any amendment hereto is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof. No party hereto shall raise the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file to
deliver a signature to this Agreement or any amendment hereto or the fact that
such signature was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation or enforceability of a contract, and each party hereto forever waives
any such defense.

 

Section 5.05.     Effect of Headings. The section and subsection headings herein
are for convenience only and not part of this Agreement and shall not affect the
interpretation thereof.

 



12 

 

 

Section 5.06.     Further Assurances. The parties hereby agree, from time to
time, as and when reasonably requested by any other party hereto, to execute and
deliver or cause to be executed and delivered, all such documents, instruments
and agreements, including secretary’s certificates, stock powers and irrevocable
transfer agent instructions, and to take or cause to be taken such further or
other action, as may be reasonably necessary or desirable in order to carry out
the intent and purposes of this Agreement (including to effectuate the surrender
of voting rights as contemplated by Section 1.02(c)).

 

Section 5.07.     No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

 

Section 5.08.     Reserved.

 

Section 5.09.     Governing Law. This Agreement will be governed by and
construed in accordance with the Laws of the State of Delaware. The parties
hereby irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of the state and federal courts located in the State of Delaware
for any actions, suits or proceedings arising out of or relating to this
Agreement and the transactions contemplated hereby. The parties hereby
irrevocably and unconditionally consent to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such action, suit or
proceeding and irrevocably waive, to the fullest extent permitted by Law, any
objection that they may now or hereafter have to the laying of the venue of any
such action, suit or proceeding in any such court or that any such action, suit
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such action, suit or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 5.11 shall be deemed
effective service of process on such party.

 

Section 5.10.     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 5.11.     Notices. Any notice, request, instruction or other document to
be given hereunder by any party to the other will be in writing and will be
deemed to have been duly given (a) on the date of delivery if delivered
personally or by electronic mail (so long as such transmission does not generate
an error message or notice of non-delivery), (b) on the first business day
following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 



13 

 

 



If to the Holder:

 

c/o Deerfield Management Company L.P.
780 Third Avenue, 37th Floor
New York, NY 10017
Attn:     David J. Clark
Email:    dclark@deerfield.com

 

with a copy to:

 

Katten Muchin Rosenman LLP 
525 W. Monroe Street
Chicago, Illinois 60661
Attn:     Mark D. Wood, Esq.
Email:    mark.wood@katten.com

 

If to the Company:

 

AdaptHealth Corp.



220 West Germantown Pike Suite 250



Plymouth Meeting, PA 19462
Attention: General Counsel



E-mail: cjoyce@adapthealth.com

 

with a copy to:

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Steven J. Gartner



   Michael E. Brandt



   Danielle Scalzo

E-mail: sgartner@willkie.com



      mbrandt@willkie.com



      dscalzo@willkie.com
Facsimile: 212-728-9962

 





14 

 

 

Section 5.12.     Interpretation; Other Definitions. Wherever required by the
context of this Agreement, the singular shall include the plural and vice versa,
and the masculine gender shall include the feminine and neuter genders and vice
versa, and references to any agreement, document or instrument shall be deemed
to refer to such agreement, document or instrument as amended, supplemented or
modified from time to time. All article, section, paragraph or clause references
not attributed to a particular document shall be references to such parts of
this Agreement, and all exhibit, annex, letter and schedule references not
attributed to a particular document shall be references to such exhibits,
annexes, letters and schedules to this Agreement. In addition, the following
terms are ascribed the following meanings:

  

(a)            the word “or” is not exclusive;

 

(b)            the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;

 

(c)            the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;

 

(d)            “beneficial owner,” “beneficially own” or “beneficial ownership”
has the meaning assigned to such term in Rule 13d-3 under the Exchange Act, and
a person or entity’s beneficial ownership of securities shall be calculated in
accordance with the provisions of such Rule (in each case, irrespective of
whether or not such Rule is actually applicable in such circumstance).

 

(e)            the term “business day” means any day except Saturday, Sunday and
any day which shall be a legal holiday or a day on which banking institutions in
the State of New York or State of Pennsylvania generally are authorized or
required by Law or other governmental action to close; and

 

(f)            the term “person” has the meaning given to it in
Section 3(a)(9) of the Exchange Act and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act.

 

(g)            “Affiliate” means, with respect to any specified person, any
other person that, at the time of determination, directly or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with such specified person. Without limiting the foregoing, with respect
to the Holder, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Holder shall be
deemed an Affiliate of such Holder.

 



15 

 

 

(h)            “Company Material Adverse Effect” means any change, effect,
event, occurrence, condition, state of facts or development that, either alone
or in combination, has had, or would be reasonably expected to have, (a) a
materially adverse effect on the business, operations, assets, liabilities or
condition (financial or otherwise) or results of operations of the Company,
taken as a whole; provided, however, that none of the following shall constitute
or be deemed to contribute to a Company Material Adverse Effect, or shall
otherwise be taken into account in determining whether a Company Material
Adverse Effect has occurred or would be reasonably likely to occur: any adverse
effect arising out of, resulting from or attributable to (i) (A) the economy
generally or credit, currency, oil, financial, banking, securities, capital
markets or financial markets generally (including any decline in the price of
any security, commodity or market index), including changes in interest or
exchange rates, and (B) changes or conditions generally affecting the industry
or markets in which the Company participates, (ii) any changes or prospective
changes in applicable Law, GAAP, or the enforcement or interpretation thereof
after the date hereof or any action required to be taken under any Law by which
the Company or any of its subsidiaries (or any of their respective assets or
properties) is bound, (iii) any international or national political, regulatory
or social conditions, hostilities, cyber-attack, act of war, sabotage,
terrorism, declaration of national emergency or military actions, or any
escalation or worsening of any such hostilities, cyber-attack, act of war,
sabotage, terrorism, declaration of national emergency or military actions,
(iv) the failure of the Company to meet or achieve the results set forth in any
internal budget, plan, projection or forecast; provided that this clause
(iv) will not prevent a determination that any change, effect or other cause
underlying such failure to meet budgets, plans, projections or forecasts has
resulted in or contributed to a Company Material Adverse Effect, (v) actions of
the Company expressly required by the terms of this Agreement or taken with the
prior written consent of the Holder, (vi) the negotiation or execution of this
Agreement or any other Ancillary Document or announcement, pendency or
consummation of this Agreement or the transactions contemplated hereby or
thereby or the identity, nature or ownership of the Holder, including the impact
thereof on the relationships, contractual or otherwise, of the Company or any of
its subsidiaries with any of its or their business relations or employees,
(vii) epidemics, pandemics or disease or virus outbreaks (including the COVID-19
virus) or (viii) hurricanes, earthquakes, tsunamis, tornados, mudslides, floods
or other natural disasters, weather conditions, explosions or fires or other
force majeure events or acts of God, whether or not caused by any person, or any
national or international calamity or crisis; provided that the matters
described in clauses (i), (iii) and (viii) shall be included and taken into
account in the term “Company Material Adverse Effect” to the extent any such
matter has a disproportionate adverse impact on the business, operations,
assets, liabilities or condition (financial or otherwise) or results of
operations of the Company, taken as a whole, relative to the other participants
in the industries in which they operate; and (b) a material impairment on or
material delay in the ability of the Company to perform its material obligations
under this Agreement or any Ancillary Document or to consummate the transactions
contemplated by this Agreement and/or the Ancillary Documents.



 

(i)            “Governmental Entity” means any court, administrative or
regulatory agency or commission or other governmental or arbitral body or
authority or instrumentality, including the SEC and any state-controlled or
owned corporation or enterprise, in each case whether federal, state, local or
foreign, and any applicable industry self-regulatory organization (including
Nasdaq).

 

(j)            “Knowledge of the Company” means the actual knowledge after
reasonable inquiry of one or more of Luke McGee, Joshua Parnes, Christopher
Joyce, Wendy Russalesi, Gregg Holst, John Gentile, Shaw Rietkerk or Andy Palan.

 

(k)            “Law” means any federal, state, local or foreign law, statute or
ordinance, or any rule, code, treaty, constitution, regulation, judgment, order,
writ, injunction, ruling, decree, administrative interpretation or agency
requirement of any Governmental Entity.

 

(l)            “Permitted Liens” means (i) Liens arising under this Agreement,
the Registration Rights Agreement, the Voting Agreement, the Subscription
Agreement or any other agreement to which the Company is a party, (ii) Liens
imposed by the Company and (iii) restrictions on transfer arising under
applicable securities laws.

 



16 

 

 

(m)            “Registration Rights Agreement” means that certain Registration
Rights Agreement, dated as of November 8, 2019, by and among AdaptHealth
Holdings LLC and certain other parties thereto, as amended.

 

(n)            “Retained Shares” means the 1,369,341 Owned Common Shares that
are not being exchanged for Preferred Shares hereunder.

 

(o)            “Subscription Agreement” means the Amended and Restated
Subscription Agreement, dated October 15, 2019, by and between the Holder and
the Company (without expanding, limiting or otherwise modifying any provision
thereof).

 

Section 5.13.     Captions. The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

 

Section 5.14.     Severability. If any provision of this Agreement or the
application thereof to any person (including the officers and directors of the
parties hereto) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

 

Section 5.15.     No Third Party Beneficiaries. Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person or entity
other than the parties hereto (and their permitted assigns), any benefit, right
or remedies.

 

Section 5.16.     Specific Performance. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that, without the necessity of posting bond
or other undertaking, the parties shall be entitled to specific performance of
the terms hereof, this being in addition to any other remedies to which they are
entitled at law or equity, and in the event that any action or suit is brought
in equity to enforce the provisions of this Agreement, and no party will allege,
and each party hereby waives, the defense or counterclaim that there is an
adequate remedy at law.

 

[The remainder of this page is intentionally left blank—signature pages follow]

 



17 

 

 

 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of the date first written above.

 

  THE COMPANY:       ADAPTHEALTH CORP.       By: /s/ Luke McGee   Name: Luke
McGee   Title: Chief Executive Officer

 

[Signature page to Exchange Agreement]

 



 

 



 

  HOLDER:       DEERFIELD PRIVATE DESIGN FUND IV, L.P.       By:  Deerfield Mgmt
III, L.P., its General Partner   By:  J.E. Flynn Capital III, LLC, its General
Partner       By: /s/ David J. Clark                Name: David J. Clark  
Title: Authorized Signatory

 

[Signature page to Exchange Agreement]

 



 

 

 